EXAMINER’S COMMENTS
Terminal Disclaimer
The terminal disclaimer filed on February 8, 2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Closest US Patent/US Patent Publication Prior Art
Kulkami, US 2010/0057717 recited in paper #2020911 mailed September 16, 2021, is the closest prior art. Forward citations of Kulkami failed to reveal closer prior art. Prior art applied during prosecution of Kulkami, abandoned, failed to reveal closer prior art. Kulkami alone or in combination with other cited prior art falls to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
PR Newswire, IDS considered September 16, 2021 Cite. #8, is the closest non-patent literature prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 17, 2022